Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a method and microscope for high-resolution 2D scanning microscopy of a sample.

Prior art was found and applied in the previous actions.

However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “a provisional 3D image generating step of generating a provisional depth-resolved 3D image by a three-dimensional deconvolution process using the data of the surface detector assigned to the plurality of scanning positions at the fixed z-location of the focal plane;  2 DM2\12452257.1a 2D image generation step of specifying a reduced section thickness or utilizing a predetermined reduced section thickness, which reduced section thickness is less than the section thickness defined by the imaging in the sample imaging step, and selecting in the provisional, depth-resolved 3D image, only sample portions which are situated in the reduced section thickness around the fixed z-location of the focal plane and discarding portions which are outside the reduced section thickness around the fixed z-location of the focal plane; and producing a 2D image of the selected sample portions from the provisional, depth- resolved 3D image, wherein the 2D image has a resolution that is increased beyond the optical resolution.”
In claim 9, “wherein the evaluation device is further configured to perform a three-dimensional deconvolution of the detection data and the assigned scanning positions and to produce a provisional depth-resolved 3D image, 4 DM2\12452257.1to specify a reduced section thickness, or a reduced section thickness is predetermined for the evaluation device, which reduced section thickness is less than the section thickness, to select only sample portions which are, in the provisional depth-resolved 3D image, situated in the reduced section thickness around the fixed z-location of the focal plane, and to discard portions which are outside the reduced section thickness around the fixed z-location of the focal plane, and to produce only for the selected sample portions a 2D image of the sample, from the provisional depth-resolved 3D image, said 2D image having a resolution that is increased beyond a resolution limit of the imaging beam path, wherein the evaluation device is configured.”
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488